Citation Nr: 1702692	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to a TDIU.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving doubt in favor of the Veteran, and with due consideration for his education and vocational experience, the Veteran's service-connected disabilities preclude him from securing substantially gainful employment.





CONCLUSION OF LAW

The Veteran meets the schedular criteria for a TDIU, and his service-connected disabilities preclude him from securing substantially gainful employment.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. See id. Part III, below will discuss rules of law specific to TDIU claims, and will apply the above listed evidentiary standards to the Veteran's claim.

III. TDIU

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2016).  Such a rating is referred to as a TDIU.  To be considered for assignment of a schedular TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2016).

Here, the Veteran is service connected for prostate cancer residuals with a 60 percent rating, coronary artery disease (CAD) with a 60 percent rating, and residuals of a left hand gunshot wound at 10 percent; the Veteran's combined disability compensation evaluation is 90 percent.  He therefore meets the minimum schedular eligibility requirements for TDIU entitlement.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Beginning with the Veteran's education and employment history, the Veteran's November 2016 Board hearing testimony, as well as various VA examination reports and other documents in the claims file, indicate that the Veteran's completed some junior college, and spent the majority of his working years as a truck driver in Alaska.  The Veteran's DD 214, a form that characterizes the duration and circumstances of his military service, is consistent with the Veteran's Board hearing testimony, as is the employment history reported on his April 2011 application for TDIU, and the Veteran's 1994 private treatment records.  

A review of the claims file reveals that the Veteran's service-connected disabilities were last assessed in a July 2011 VA examination report.  Addressing the Veteran's CAD, the examiner reported that the Veteran reported symptoms of angina at an activity level of 5-7 metabolic equivalent of tasks (METs), which is used to assess cardiac function.  This METs level is consistent with experiencing symptoms with activities such as golfing without a cart, operating a push mower, and heavy yard work.  However, this finding is inconsistent with an earlier April 2011 VA examination report indicating that the Veteran also experiences fatigue at a level of 3-5 METs consistent with activities such as light yard work such as weeding, operating a power mower, and brisk walking.  The July 2011 VA examiner also noted that the Veteran exhibited dyspnea on mild exertion but that he was at that time using a treadmill daily to exercise, with is consistent with the April 2011 VA examination report.  The examiner acknowledged the Veteran's left hand disability but noted that it did not have an occupational effect, although it did interfere with the Veteran working on cars.  She noted symptoms of pain and restricted movement.

As for the Veteran's service-connected prostate cancer residuals, the July 2011 examiner noted urinary incontinence and erectile dysfunction, including voiding dysfunction that required the changing of absorbent materials less than 2 times a day.  However this failed to acknowledge the findings of the April 2011 VA examination report indicating that the Veteran specifically experienced incontinence with coughing, lifting, and physical exertion (stress incontinence), daytime voiding of every 2 to 3 hours, with a moderate effect on exercise and sports, and a mild effect on bathing dressing, toileting and grooming.  An earlier July 2009 VA examination report also documented stress incontinence, indicating that the wearing and changing of absorbent materials was required during any travel or activities outside of the home.  It was noted that sitting for any period of time and then standing or moving about often caused urinary leakage.

The July 2011 VA examiner provided a work assessment in which she concluded that the Veteran was capable of sedentary employment.  However in providing this opinion she primarily commented upon the Veteran's cardiac symptoms contained in her examination report without acknowledging the April 2011 VA examination report, and found that the Veteran's prostate cancer residuals resulted in no occupational effects, despite the Veteran's noted stress incontinence and use of absorbent materials outside the home due to urinary incontinence.

As for lay evidence, the Veteran's October 2011 Notice of Disagreement (NOD) indicates that his coronary artery disease prevents him from doing his old job driving tractor-trailer rigs.  Additionally, at the Veteran's November 2016 Board hearing, he reported similar prostate cancer residuals symptoms as are recorded in the April 2011 VA examination report, including voiding every 2 to 3 hours, and nocturia three times a night.  He also reported that while he does not always use absorbent materials, he can sometimes use up to eight to twelve pads a day.  Additionally the Veteran reported an increase in CAD symptoms including shortness of breath after walking .25 miles, and decreased stamina and chest pain on exertion.  He also indicated that he worked for a truck driver for 25 years and that he is not sure what other work he is qualified for.

First, the Board notes that it finds the Veteran competent to report his past work and educational history, as such information is directly within his personal knowledge. Second, the Board finds the Veteran's statements as to his past work and educational history to be credible, because these statements are corroborated by the record, as discussed above.

Additionally, as the Veteran's symptoms of stress incontinence, changing absorbent materials up to 8 to 12 times a day, and increased shortness of breath, chest pain, decreased stamina, and the inability to walk over a quarter of a mile does not require any special medical expertise to report, and the Board can find no reason that the Veteran's statements with regard to such symptoms are not credible, the Board finds that the Veteran's lay statements with regard to his prostate cancer residuals symptoms and CAD symptoms constitute probative evidence to be considered in adjudication of his TDIU claim.

Although the Board acknowledges that the July 2011 VA examiner indicated that the Veteran's service-connected disabilities would not interfere with sedentary employment, the Board finds that the Veteran's lay statements indicate an increase in CAD symptoms, and provide greater context for the effect of stress incontinence including the use and changing of absorbent materials on the Veteran's occupational capacity.  Additionally, the Board notes the stress incontinence after any period of sitting noted by the June 2009 VA examiner.  Further, the Board notes that the Veteran's employment history almost entirely consists of truck driving, and that his increased CAD symptoms are of such severity that they could interfere with employment tasks as simple as climbing into and out of a truck, and travel to and from work, which could also result in stress incontinence.  Additionally, it is unclear whether the Veteran could procure work in an office setting that would not only provide sedentary work, but easy access to a bathroom to deal with stress incontinence, particularly in light of the Veteran's increased CAD symptoms.  As such, affording the Veteran the benefit of the doubt, and with due consideration for his education and occupational background, the Board finds that the Veteran's service-connected disabilities alone preclude him from procuring substantially gainful employment.  Accordingly, the Board finds entitlement to a TDIU is warranted here.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


